Citation Nr: 0733012	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  07-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility to receive dependency and indemnity 
Compensation (DIC), death pension, and accrued benefits based 
upon service in the American Merchant Marine from October 
1945 to July 1946.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran had service in the Merchant Marine from October 
1945 to July 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The appellant's motion to advance her case on the 
docket was granted in October 2007.


FINDING OF FACT

The appellant's spouse served in the Merchant Marines from 
October 1945 to July 1946 and had no other active military, 
naval or air service.


CONCLUSION OF LAW

The criteria for recognition of the appellant as having basic 
eligibility for DIC or death pension benefits are not met.  
38 U.S.C.A. § 101 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.1, 
3.6, 3.7 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a "veteran of active military, naval or air 
service."  See 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 
3.1(d), 3.6.  In addition, certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits.  See 38 C.F.R. § 3.7.  
Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977), the service of certain groups who rendered 
service to the Armed Forces of the United States shall be 
considered "active duty for the purposes of all laws 
administered by the Secretary of Veterans Affairs" if the 
Secretary of Defense designates the group for such 
consideration based upon the factors listed in the statute.

Public Law No. 105-368, 112 Stat. 3315 (Nov. 11, 1998), which 
amended Title 46 of the United States Code by adding Chapter 
112, provided that certain qualified service of Merchant 
Marines between August 16, 1945, and December 31, 1946, would 
be deemed active duty service for purposes of eligibility for 
benefits under Chapters 23 and 24 of Title 38 of the United 
States Code.  Public Law No. 105-368 did not provide 
eligibility for VA compensation or pension benefits such as 
DIC or death pension benefits.

As the appellant's spouse's military records reflect active 
duty service as a Merchant Marine for the Coast Guard 
beginning in October 1945, the Board finds that he would be 
entitled to the benefits allowed under Public Law No. 105-
368.  Unfortunately, these benefits do not include 
compensation and pension, which are at issue in this claim.  
Thus, as a matter of law, the appellant is not entitled to 
the claimed DIC or death pension benefits.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Moreover, as the law is determinative, duty to notify and 
assist provisions are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
Sabonis, supra (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).

The Board has no doubt that the appellant's spouse rendered 
most valuable service to the nation during his tenure with 
the Merchant Marine Service.  While the Board is appreciative 
of such service, it must follow the applicable law, and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).


ORDER

Basic eligibility for DIC and death pension benefits has not 
been demonstrated.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


